ORDER
The petitions for certiorari not having disclosed that the pertinent Maryland statute, controlling in these cases, Maryland Code (1957,1976 Repl. Vol.), Article 27, § 125A, had been repealed by Chapter 692 of the Acts of 1977, effective July 1, 1977; and
The State having filed no answer in opposition to the petitions for a writ of certiorari pointing out the fact that § 125A had been repealed; and
It appearing, in view of the repeal of § 125A, that these cases do not involve the public interest within the *515contemplation of § 12-203 of the Courts and Judicial Proceedings Article; therefore, it is this 8th day of May, 1978
ORDERED, by the Court of Appeals of Maryland, that the writs of certiorari be, and they are hereby, dismissed, petitions having been improvidently granted; and it is further
ORDERED that the State of Maryland shall pay all costs in these proceedings.